DAO Objections and No Objections Compared to Releases
as of 5/5/2020 approx. 2:30pm


BookedOnFelony                  All

Distinct Count of DefendantSPN Column Labels

                                No Longer In Custody:
Row Labels                      Released              YES: Still in Custody Grand Total
NO OBJECTION                                      194                      37              231
OBJECTION                                       1803                     7182             8985
REVIEW PENDING                                     50                      30               80
Grand Total                                     2047                     7249             9296




State lodged "no objection" for 231 distinct defendants.

With Objections lodged and following formal or informal hearings, 1803
defendants have released over objection. Release reasons vary; most are due to
release on bond of some sort but also includes a small percentage of cases
wherein a plea bargain or dismissal ensued that resulted in a release.
State reviewed 9,296 unique defendants.
